DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment, filed on 2/14/2022 has been considered and entered.
Claim 1 is amended. New claim 17 is added. Currently, claims 1-17 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-6, 12, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koizumi et al. (US 2015/0277027).
Regarding claim 1, Koizumi et al. disclose a vehicle lighting system (Vehicular lamp; see Title; Fig 6) comprising one or more light sources (4), a first light guide (60), and a second light guide (10A, 20A), wherein the one or more light sources are arranged to emit light into the first light guide (Paragraphs 46-47), the first light guide (60) is arranged to emit incident light from the one or more light sources (4) into the second light guide (10A. 20A; paragraph 48), and the second light guide (10A, 20A)is arranged to emit incident light from the first light guide (60), wherein the first light guide (60) is arranged to redirect the incident light from the one or more light sources from a first light flow direction to a second light flow direction (from lengthwise direction along 60 to forward direction towards 10A), and wherein the second light guide is arranged following the first light guide in the second light flow direction, wherein the first light 
Regarding claim 2, Koizumi et al. disclose that the first plane and the second plane are arranged at the first angle in relation to each other about a common axis extending in a direction non-parallel to the second light flow direction (see Fig 6).
Regarding claim 3, Koizumi et al. disclose that the first light output surface is arranged in a light output plane and the second light input surface is arranged in a light input plane, wherein a gap is formed between the first light output surface and the second light input surface (there is a gap between the outer surface of light guide 60, facing the light guide 10A and second light input surface 11; see Fig 6).

Regarding claim 6, Koizumi et al. disclose that the light output plane and the light input plane are arranged perpendicular or essentially perpendicular to the second light flow direction (see Fig 6).
Regarding claim 12, Koizumi et al. disclose that the area of the first light output surface is greater than the area of the second light input surface (see Fig 6).
Regarding claim 15, Koizumi et al. disclose that the first light guide (60) is arranged following the one or more light sources (4) in the first flow direction (see Fig 6).
Regarding claim 17, Koizumi et al. teaches that due to first emission surface (13) and second emission surface (21) are continuous thus strong and weak light emitting portions are integrated producing uniform visible light distribution (Paragraph 40), thus a combined light ray angle distribution of the light emitted from the first light emitting surface section and the second light emitting surface section is without visible light intensity fluctuations.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (US 2015/0277027).
Regarding claim 4, Koizumi et al. disclose a small gap between the first light output surface and the second input surface, however, is silent about the gap has a smallest dimension 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have the smallest dimension between the first light output surface and the second light input surface in the second light flow direction within the range 0.1-20 mm, Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II A.
Regarding claim 13, Koizumi et al. fail to disclose that the first input surface comprises one or more lenses arranged to direct the light emitted from the one or more light sources into the first light guide, wherein each of the one or more light sources is cooperating with one of the one or more lenses.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have a lens structure in the first input surface to collect most of the lights from the light source in to the first light guide of Koizumi et al. to prevent light loss, such structures are well known in the art.
Regarding claim 14, Koizumi et al. teach diffusion step provided on the first light emission section (output surface 13; paragraph 31) and on the second light emission section (the output surface of 20A). But Koizumi et al. fail to explicitly disclose that the diffusion steps are prisms.
However, prisms are well known as diffusion features on a surface.

Regarding claim 16, Koizumi et al. fail to disclose graining structure in the first light output surface, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have graining structure in the first output surface to provide uniform light on the second light input surface of the second light guide (10A).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. as applied to claim 1 above, and further in view of Sato et al. (JP 2015002148A).
Regarding claims 7-11, Koizumi et al. disclose the first light guide (60) has an upper end and a lower end, wherein the first light output surface and the light reflection surface are extending between the upper end and the lower end, the first light input surface is arranged at the upper end, and wherein the first light input surface is arranged at a third angle in relation to the first light output surface, and the light reflection surface comprises a plurality of grooves arranged to redirect the incident light from the one or more light sources (4), wherein the grooves are arranged between the upper end and the lower end in a parallel or essentially parallel relationship to the first light input surface, wherein each groove has a V-shaped configuration comprising a first groove angle and a second groove angle (see Fig 6).

However, in the same field of vehicle light, Sato et al. disclose a first light guide (6 of FIG 5) and a second light guide (9) wherein the first light guide (6) has a tapered cross section between upper end (11) and lower end (opposite end of 11) and the first light output surface (12) is arranged at a second angle in relation to the light reflection surface (13), wherein light reflection surface (13) comprises two or more reflecting sections wherein grooves are different. In order to reduce occurrence of light irregularity (see Abstract; Fig 5).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to have the first light guide as taught by Sato et al. in the device of Koizumi et al. to reduce light irregularity.
Response to Arguments
Applicant's arguments filed on 2/14/2022 have been fully considered but they are not persuasive. 
Applicant contends that the prior art of Koizumi et al. fails to teach "each of the first light emitting surface section and the second light emitting surface section emit light with a light ray angle distribution directed along the second light flow direction."
Examiner respectfully disagrees.
Koizumi et al. teach first light emitting surface section (section 10A) and second light emitting surface section (section 20A), and Fig 7 shows the all the lights coming from section 
In response to argument, in Remark, page 8, examiner respectfully presents that light after being internally reflected from top surface exits also in a direction towards element 6, that is along the second direction, but from section 20A. section 20A and section 10A together is considered as claimed second light guide.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875